         Case 1:19-cr-00103-JLS-HKS Document 70 Filed 03/19/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
________________________________________________

UNITED STATES OF AMERICA,

               v.                                                  19-CR-103-JLS

SHANE GUAY,

                        Defendant.
________________________________________________


                         GOVERNMENT'S MOTION FOR A
                     PROTECTIVE ORDER AND ORDER TO SEAL


         THE UNITED STATES OF AMERICA, by and through its attorneys, James P.

Kennedy, Jr., United States Attorney for the Western District of New York, and Meghan A.

Tokash., Assistant United States Attorney, hereby moves the Court for a Protective Order

pursuant to Title 18, United States Code, Section 3509(d)(1) and for an Order permitting the

filing of victim impact statements and restitution requests under seal, for the reasons set forth

below.



         1.    On December 2, 2020, Shane Guay pled guilty to Count 3 of an Indictment

charging him with a violation of Title 18, United States Code, Section 2252A(a)(2)(A) and

2252A(b)(1) (receipt of child pornography). Sentencing is scheduled for April 1, 2021.



         2.    Defendant Shane Guay knowingly received images of children engaged in

sexually explicit conduct, some of which depicted prepubescent minors and minors under the

age of twelve years. Some of the images of child pornography contained children whose

identities are known.
      Case 1:19-cr-00103-JLS-HKS Document 70 Filed 03/19/21 Page 2 of 3




       3.     Child pornography images permanently memorialize the sexual exploitation of

the victims depicted. These images are most often circulated on the Internet, allowing untold

numbers of people to view this victimization again and again. Unfortunately, most of these

children have never been identified. However, some children have been identified through

the efforts of law enforcement. Regardless of whether they have been identified, every child

depicted in images of child pornography that have been distributed, received, or possessed in

violation of Federal law, as charged in Federal district court, has been "directly and

proximately harmed as a result of a commission of a Federal offense." Title 18, United States

Code, Section 3771(e). Similarly, every child depicted in such images, regardless of whether

the images are the basis of federal charges, has "suffered direct physical, emotional, or

pecuniary harm as a result of the commission of a crime." Title 42, United States Code,

Section 10607(e)(2).



       4.     The Government has complied with the Justice For All Act, Title 18, United

States Code, Section 3771(b), by notifying the victims about the charges and plea. Some of

the child victims have submitted victim impact statements and restitution requests outlining

how the possession and downloading of their image has negatively affected them. Title 18,

United States Code, Section 3509(d) authorizes the filing under seal of the name or any other

information concerning a child.      Furthermore, Title 18, United States Code, Section

3509(d)(1) requires the Government, the defendant and defense counsel, among other things

to "keep all documents that disclose the name or any other information concerning the child

in a secure place and shall disclose the documents only to persons who by reason of their

participation in the proceeding have a reason to know the information." Additionally, Title

18, United States Code, Section 3771(a)(8) makes clear that a victim has "the right to be



                                             2
       Case 1:19-cr-00103-JLS-HKS Document 70 Filed 03/19/21 Page 3 of 3




treated with fairness and with respect for the victim's dignity and privacy." Since victim

impact statements and restitution requests may contain the name of child victims as well as

other identifying and personal information, the government requests the Court to seal the

victim impact statement and restitution request, and issue a Protective Order limiting

disclosure.



       5.       Pursuant to Title 18, United States Code, Section 3509(d), it is further requested

that the material and copies referenced in Paragraph 4, shall not be disclosed to the media or

any other person or entity except to those persons who, by reason of their participation in the

proceeding, are entitled. Nothing shall prohibit a party from using the material in connection

with the proceedings in this litigation, including appeal or any collateral enforcement

proceedings.



       6.       It is further requested that copies shall not be provided to third parties except

those employed or engaged for the purpose of this litigation, who shall also be bound by order

of the Court.


       DATED:          Buffalo, New York, March 18, 2021.


                                                     JAMES P. KENNEDY, Jr.
                                                     United States Attorney

                                             BY:     s/ MEGHAN A. TOKASH
                                                     Assistant United States Attorney
                                                     United States Attorney's Office
                                                     Western District of New York
                                                     138 Delaware Avenue
                                                     Buffalo, New York 14202
                                                     716/843-5860
                                                     Meghan.Tokash@usdoj.gov

                                                3
